Citation Nr: 0414610	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to service connection for hepatitis C.  





ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk







INTRODUCTION

The veteran had active service from April 1970 to May 1972.

This matter came before the Board of Veterans' Appeals on 
appeal from a March 2003 decision by the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).  

The veteran requested a hearing before the Board in 
Washington, D.C. and was scheduled for a hearing in May 2004.  
He withdrew his request for a hearing in November 2003.


REMAND

The veteran claims that he currently has hepatitis C which 
was incurred as a result of receiving a shot with an 
injection gun while in basic training.  He claims that he 
received treatment from San Jose Hospital (See VA Form 21-
4142 received in January 2002).  A review of the record fails 
to show that the RO has made any attempts to obtain these 
records.  Prior to an adjudication of the appeal, the Board 
must ensure that all pertinent records have been associated 
with the claims file.

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for hepatitis C since 
May 1972.  In this regard, he should 
specifically be requested to provide the 
beginning and ending dates of treatment 
from San Jose Hospital located on Santa 
Clara Street in San Jose California.  
Complete clinical records of all such 
treatment should be obtained.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




